Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant appeals from a judgment convicting him, following a jury trial, of robbery in the first degree and petit larceny. We reject defendant’s contention that the evidence of guilt is legally insufficient. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that there exists a "valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury” (People v Bleakley, 69 NY2d 490, 495).
Defendant further contends that his rights to due process and equal protection were violated by the nearly four-year delay between the filing of his notice of appeal and the perfection of his appeal. We disagree. "The delay in the perfection of the appeal is in large part attributable to defendant’s failure to proceed pro se or to request assigned counsel (see, People v Gonzalez, 184 AD2d 525, 526, lv denied 80 NY2d 904; cf, Simmons v Reynolds, 898 F2d 865)” (People v Kimmons, 227 AD2d 984).
We agree with defendant, however, that the trial court improperly reduced the People’s burden of proof by instructing the jury that "it is possible to establish the guilt of a defendant charged with a crime to a reasonable degree of certainty. To that degree of proof, the People must be held” (see, People v *919Sosby, 197 AD2d 909, 910; People v Freeman, 193 AD2d 1117, lv denied 82 NY2d 718; People v Payne, 192 AD2d 1117; People v Frank, 186 AD2d 977). The judgment must therefore be reversed and a new trial granted. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Robbery, 1st Degree.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.